DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 11/24/2021.
Claims 1-25 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im et al. (US 10,564,070).

As to claims 1 and 11 Im discloses a system for detecting damage to a bearing of an engine using a knocking sensor, the system comprising:
a data storing unit (20) for storing a vibration signal output from the knocking sensor installed in the engine;
a frequency amplitude calculating unit (20) for calculating an amplitude for each frequency by performing Fast Fourier Transform (FFT) for the vibration signal input to the data storing unit (column 7 lines 40-55);
a detection frequency integrating unit for integrating amplitudes of frequencies with discrimination selected by a detection frequency selecting unit (done in step S130 as per column 7 lines 55);
a noise determining unit for determining whether the vibration signal of the knocking sensor is the vibration signal irrelevant to damage to the bearing by determining whether an exclusion frequency selected by an exclusion frequency selecting unit corresponds to a preset condition; (shown in the figure 7B the determining according to a preset condition as to whether there is damage to the bearing) and
a damage determining unit for confirming that the bearing is damaged by increasing a damage counter, when the vibration signal of the knocking sensor is the vibration signal due to the damage to the bearing, and a detection frequency integration value obtained by integrating the amplitudes of the detection frequencies is greater than a preset damage threshold. (column 3 lines 5-15).

As to claim 2 Im discloses the system of claim 1, wherein the frequency amplitude calculating unit calculates an amplitude for each predetermined frequency interval by performing Fast Fourier Transform (FFT) for the vibration signal stored in the data storing unit. (column 6 lines 55-70).

As to claims 3 and 4 Im discloses the system of claim 1 wherein the noise determining unit determines the vibration signal of the knocking sensor as the vibration signal irrelevant to the damage to the bearing, when a value obtained by summing all amplitudes of the exclusion frequencies exceeds a preset reference. (the exclusion frequency is shown in the figures 7 and it is shown when that frequency is doing bearing damage).

As to claims 5 and 16 Im discloses the system of claim 1, wherein the noise determining unit determines the vibration signal of the knocking sensor as the vibration signal irrelevant to the damage to the bearing, when a ratio of an exclusion frequency with the largest amplitude among the exclusion frequencies and the detection frequency exceeds a predetermined ratio. (the predetermined ratio is the number of knocks when it is exceeded there is damage).

As to claim 6 Im discloses the system of claim 1, wherein the damage determining unit increases the damage counter, when the detection frequency integration value is greater than the damage threshold, and confirms that the bearing is damaged, when the damage counter is greater than or equal to a preset confirmation counter, which confirms that the bearing is damaged. (figure 5).

As to claim 7 Im discloses the system of claim 6, wherein the damage determining unit sets the damage threshold, the damage counter, and the preset confirmation counter for each operation mode of the engine. (figure 5 discloses the damage determination unit.  The controller determines whether the operation is used in each mode of the engine.)

As to claim 8 Im discloses the system of claim 7, wherein the damage determining unit confirms the damage to the bearing by being divided into a case where combustion is constantly performed and a case where the combustion is not constantly performed in the engine. (column 6 lines 1-15).

As to claim 9 Im discloses the system of claim 8, wherein the damage determining unit confirms the damage to the bearing by being divided into a case where the engine is traveled in a general traveling mode comprising a full load, a part load, and an idle, and a case where the engine is traveled by comprising the entry into a fuel cut, just before the fuel cut, just after the fuel cut, or a tip out. (column 2 lines 50-70).

As to claim 10 Im disclose the system of claim 1, further comprising: a limp home control unit for restricting an RPM of the engine to a preset safety RPM or less such that the engine is operated at the preset safety RPM or less, when the damage determining unit confirms the damage to the bearing. (figure 5 Step S191).

As to claim 12 Im discloses the method of claim 11, wherein the data storing step stores a converted vibration signal in the data storing unit by converting the vibration signal output from the knocking sensor into a digital signal in a state where a measurement window is open. (shown in the figures the measurement window).

As to claim 13 Im discloses the method of claim 11, wherein the by-frequency amplitude calculating step calculates an amplitude for each predetermined frequency interval by performing Fast Fourier Transform (FFT) for the vibration signal stored in the data storing unit. (Column 7 lines 40-55).

As to claim 14 Im discloses the method of claim 11, wherein the noise determining step determines the vibration signal of the knocking sensor as the vibration signal irrelevant to the damage to the bearing, when a value obtained by summing all amplitudes of the exclusion frequencies exceeds a preset reference. (the amplitude is the top of the frequency.  If the amplitude exceeds a preset preference it is assumed damage is being done.  This is counted or “summing all the amplitudes” this is done in figure 5).

As to claim 15 Im discloses the method of claim 11, wherein the noise determining step determines the vibration signal of the knocking sensor as the vibration signal irrelevant to the damage to the bearing, when an exclusion frequency with the largest amplitude among the exclusion frequencies is within a predetermined ranking among all frequencies. (This is shown in figure 7B that the largest amplitude is in the damage range).

As to claim 17 Im discloses the method of claim 11, wherein when the noise determining step determines that the vibration signal detected by the knocking sensor is likely relevant to the damage to the bearing (shown in figure 7B), an operation mode determining step, which determines whether an operation mode of the engine is currently a general traveling mode in which combustion is constantly performed in the engine, is performed. (this mode is determined and turned into a limp mode of there is enough damage).

As to claim 18 Im discloses the method of claim 17, wherein between the operation mode determining step and the counter increasing step, an integration value applying step, which sets the detection frequency integration value as a comparison target, and an integration value comparing step, which compares the integration value with the damage threshold, are performed. (column 6 lines 35-50).

As to claim 19 Im discloses the method of claim 18, wherein when the operation mode determining step determines the operation mode as the general traveling mode, the integration value applying step uses the detection frequency integration value as a reference value, compares the reference value with a first damage threshold set for detecting the damage to the bearing upon traveling in the general traveling mode, and increases a first damage counter, when the reference value exceeds the first damage threshold. (In all modes when the knock sensor detects damage it will increase the counter).

As to claim 20 Im discloses the method of claim 19, wherein the operation mode determining step comprises: a state where the engine is operated in any one of a full load, a part load, and an idle. (column 3 lines20-30).

As to claim 21 Im discloses the method of claim 18, wherein when the operation mode determining step determines that the operation mode is not the general traveling mode because combustion is not constantly performed in the engine, the integration value applying step uses the detection frequency integration value as an instance value, compares the instance value with a second damage threshold set for detecting the damage to the bearing if the operation mode is not the general traveling mode, and increases a second damage counter, when the instance value exceeds the second damage threshold. (column 6 lines 55-65).

As to claim 22 Im discloses the method of claim 21, wherein the operation mode determining step comprises: operating the engine in a state of the entry into a fuel cut, just before the fuel cut, just after the fuel cut, or a tip out. (column 8 lines 40-55).

As to claim 23 Im discloses the method of claim 11, wherein the damage counter is set to increase for each operation mode of the engine. (claim 5).

As to claim 24 Im discloses the method of claim 11,
wherein after the damage confirming step, a limp home control step, which controls the engine in a limp home mode which controls the engine by restricting an RPM of the engine to a preset safety RPM or less, is performed. (figure 5).

As to claim 25 Im discloses the method of claim 13, further comprising: 
a noise confirming step, which confirms the vibration signal of the knocking sensor as the vibration signal irrelevant to the damage to the bearing, (shown in figure 7a it is confirmed that the noise or knock signal is not damaging the bearings because the damage signal is not switched on) when the exclusion frequencies selected by the exclusion frequency selecting unit satisfy the preset condition in the noise determining step, and 
after the noise determining step, an engine operation determining step, which returns the method to the data storing step when the engine is being operated, and terminates the method when the engine is not being operated by determining whether the engine is operated. (when the power is off the engine is not operated and the controller is not operated).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to bearing damage is included in the attached 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747